              IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


MICHAEL A. BRIGHT,


     Plaintiff,

V.                                                  CASE NO. CV417-194


JOHN T. WILCHER, Sheriff, MR.
FREESEMAN, Chief Administrator,
MR. ODELL, Head of
                                                                          Cw       cz
Classification, MS. MILLER,
                                                                          csa       in
MS. PERRY, ALL SENIOR STAFF                                                      cn
                                                                          ^ d-o
MEMBERS OF CHATHAM COUNTY JAIL,

     Defendants.                                                                 >o n
                                                                         12      rr—

                                                                         fsj
                                                                          «•
                                                                                .cc:
                                   ORDER                                 cn
                                                                         U5


     Before   the     Court   is   the     Magistrate     Judge's   Report      and

Recommendation, to which no objections have been filed. (Doc.9.)

After careful review, the report and recommendation is ADOPTED

as the Court's opinion in this case. As a result, this action is

DISMISSED   WITHOUT   PREJUDICE.     The    Clerk   of   Court is   DIRECTED     to


close this case.


     SO ORDERED this      7-       day of December 2018.




                                     WILLIAM T. MOORE, JI
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN   DISTRICT OF GEORGIA
